9 F.3d 1550
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patricia CARPENTER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, of Health and Human Services,Defendant-Appellee.
No. 92-55336.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 9, 1993.

1
Before:  BRUNETTI, KOZINSKI and BOGGS,** Circuit Judges.


2
MEMORANDUM***


3
Patricia Carpenter appeals the district court's grant of summary judgment in favor of the Secretary of Health and Human Services.   We review the district court's decision de novo.   Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.1989).


4
A. We will not disturb the Secretary's denial of benefits, as it was supported by substantial evidence and free of legal error.   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989).   The Secretary properly relied on the testimony of non-examining medical advisors, see id. at 752-53;  when combined with the rest of the record, this testimony provided substantial evidence for the determination that Carpenter had residual functional capacity.   Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir.1991).


5
B. Nor was the Secretary's finding that Carpenter could return to her past work erroneous:  The Secretary properly set forth Carpenter's restrictions in presenting its hypothetical to the vocational expert.   Magallanes, 881 F.2d at 756-57.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Danny J. Boggs, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3